UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1676


NATHANIEL M. COSTLEY, SR., The Estate of Mary Jane Costley; THE
ESTATE OF MARY JANE COSTLEY,

                    Plaintiffs - Appellants,

             v.

BANK OF AMERICA, N.A., f/k/a Countrywide Home Loans Servicing, LP,
Individually and as successor by merger to BAC Home Loans Servicing, LP;
GREEN TREE LENDING; NATIONSTAR MORTGAGE, LLC,

                    Defendants - Appellees,

             and

COUNTY WIDE HOME LOAN,

                    Defendant.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:13-cv-02488-ELH)


Submitted: November 29, 2018                               Decided: December 3, 2018


Before DUNCAN and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Nathaniel M. Costley, Sr., Appellant Pro Se. Melissa O. Martinez, MCGUIREWOODS,
LLP, Baltimore, Maryland; Henry Falkner Reichner, REED SMITH, LLP, Philadelphia,
Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Nathaniel M. Costley, Sr., personally and on behalf of the Estate of Mary Jane

Costley, appeals the district court’s orders granting summary judgment in favor of the

Defendants in his action alleging violations of the Truth in Lending Act, 15 U.S.C.

§§ 1601-1667f (2012), and the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692–

1692p (2012), as well as claims of fraud, breach of contract, and conversion in

connection with loans extended to his grandmother in 2006 and 2007, and denying his

motion for reconsideration. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Costley v. Bank of

Am., N.A., No. 1:13-cv-02488-ELH (D. Md. May 9, 2017, Nov. 20, 2017, & May 18,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                          3